635 N.W.2d 687 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark I. RICHARDSON, Defendant-Appellant.
Docket No. 118694, COA No. 214180.
Supreme Court of Michigan.
October 30, 2001.
On Order of the Court, the application for leave to appeal from the February 9, 2001 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND the case to the Court of Appeals for reconsideration of the conspiracy conviction only, in light of People v. Mass, 464 Mich. 615, 628 N.W.2d 540 (2001). In all other respects, leave to appeal is DENIED. We do not retain jurisdiction.
CORRIGAN, C.J., states as follows:
I concur in the order of remand but continue my adherence to Justice Markman's opinion in People v. Mass, 464 Mich. 615, 628 N.W.2d 540 (2001).